Title: To George Washington from George Rogers Clark, 21 May 1781
From: Clark, George Rogers
To: Washington, George


                        
                            Sir
                            Pittsburg 21st May 1781
                        
                        I this moment Recivd yours of the 25th of april the Intelligence is by no means alarming to me, it
                            corresponds with my former suspicion.
                        I have for several years past kept up a constant chain of Intelligence from the Lakes through the channell of
                            the Illinois inhabitants. And a few hours after yours I Recevd dispatches from the missisippi St Vincent River &
                            the whole a confirmation of your Excellencys Hints Except that part of thier coming by the way of the allegany River—But
                            Rather through the western pass as more Immediately among the Indian nations, whom they could wish to have with them, And
                            what greatly favours the Idea is that upwards of one thousand Ouabash Indians have again declard themselves in our favour
                            and of course will draw their attention that way for some time, for fear that our troops in that Quarter Reinforcd by
                            these Indians should make a diversion on the lakes which they had drawn of their forces to pittsburg, For in fact it has
                            been the Influence of our posts in the Illinoise and Ouabash that have savd the frontiers and in a great measure baffled
                            the designs of the Enemy at Detroit, If they get possession of them they then Command three times the number of Valuiable
                            warriors they do at present and be fully Enabled to carry any point they aim at Except we should have a formidable force
                            to oppose them.
                        I am well acquainted with Colo. Connely and should be happy to meet him on Equal terms, If his dependence is
                            principally on Indians and we shou’d fortunatly git into the field before him he will probably meet with a disapointment.
                            But should he be Independant of them since our circumstances will be truly deplorable, Excep we had other measures of
                            drawing the Inhabitants of this country to the field besides perswasive arguments which is too much our dependence at
                            present, I wrote to the governor of pensylvania on this Subject but Recevd no answer, I cant think any thing of
                            Importance is to be Expected by the way of winango but much to be apprehended from the other Quarter, I Refer you to Capt.
                            Randolph for the news of this Quarter. I have the Honr to be yr Excells. Devoted Servt
                        
                            G.R. Clark, B.G.

                        
                    